 

Exhibit 10.1

 

PATENT PURCHASE AGREEMENT

 

This Patent Purchase Agreement (the “Agreement”) is entered into and effective
as of the Effective Date by and between StemSpine, LLC, a Nevada limited
liability company (“StemSpine”), a wholly owned subsidiary of Creative Medical
Technology Holdings, Inc., a Nevada corporation (“CELZ”), and Creative Medical
Health, Inc., a Delaware corporation (“Seller”). The parties hereby agree as
follows:

 

1.             BACKGROUND

 

1.1.          Seller owns United States Patent Number 9,598,673 (the “Seller’s
Patent” as further defined below).

 

1.2.          Seller wishes to sell to StemSpine all right, title, and interest
in the Seller’s Patent including all enforcement rights.

 

1.3.          StemSpine wishes to purchase from Seller all right, title, and
interest in such the Seller’s Patents free and clear of any restrictions, liens,
claims, and encumbrances other than as specified in this Agreement.

 

2.             DEFINITIONS

 

“Affiliate” means any Entity in whatever country organized, that controls, is
controlled by or is under common control of a party to this Agreement. The term
“control” means possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of an Entity, whether through the
ownership of voting securities, by contract or otherwise.

 

“Assigned Patent Rights” means the Seller’s Patent and the additional rights set
forth in Section 4.2.

“CELZ Stock” means shares of common stock, par value $0.001, of CELZ.

 

“CELZ Stock Market Price”) means the closing price of the CELZ Stock based on
the thirty (30) trading days trailing average prior to the named event based
upon the principal trading market or quotation service by which the CELZ Stock
trades.

 

“Effective Date” is the last date of each party’s signature on the signature
line of this Agreement.

 

“Entity” means any person, corporation, partnership, limited liability company,
association, joint stock company, trust, joint venture, unincorporated
organization, governmental unit (or any department, agency, or political
subdivision thereof) or any other legal organization.

 

“Products” means any device, disposable kits, or drugs created from the
Technology.

 



 

 

 

“Seller’s Patent(s)” as defined above, includes (a) U.S. Patent No. 9,598,673
and (b) any and all patents which are subject to a terminal disclaimer with U.S.
Patent No. 9,598,673.

 

“Prosecution Files” means all files, documents and tangible things, as those
terms have been interpreted pursuant to rules and laws governing the production
of documents and things, constituting, comprising or relating to the
investigation, evaluation, preparation, prosecution, maintenance, defense,
filing, issuance and registration of the Seller’s Patent, and such files,
documents and tangible things constituting, comprising or relating to the
assertion or enforcement of the Seller’s Patent to the extent that they could be
deemed to affect the scope, validity, patentability, or enforceability of the
Seller’s Patent.

 

“Technology” means the technology or know-how represented by Seller’s Patents.

 

3.             DELIVERY AND PAYMENT

 

3.1.          Delivery. Seller will send to StemSpine, at Seller’s own expense,
the following items (the “Deliverables”) within ten (10) calendar days following
the Effective Date:

 

3.1.1.          Available Materials. If in Seller’s possession, the original
ribbon copy issued by the United States Patent and Trademark Office; all
available conception and reduction to practice materials; and any copies of the
Prosecution Files.

 

3.1.2.          Merger or Change of Name Documents. A copy of any and all merger
or change of name documents (such as those related to a change of an Entity’s
name after or upon a merger) or other such documents relating to any of the
Seller or its predecessor entities, as necessary to establish chain of title for
any of Seller’s Patents, and in a form suitable for recordation with any
applicable patent offices.

 

3.1.3.          Security Agreements. A copy of any and all security agreements
and their corresponding releases relating to any of Seller’s Patents.

 

3.2.          Initial Payment. Within thirty (30) business days of the Effective
Date, StemSpine will pay to Seller the amount of $100,000 either by wire
transfer of funds or by issuance of 400,000 shares of CELZ Stock, at the option
of StemSpine. StemSpine may record assignments with any applicable patent office
only on or after the Effective Date.

 

4.             TRANSFER OF PATENTS AND ADDITIONAL RIGHTS

 

4.1.          Assignment of Patents. Upon the Effective Date, Seller hereby
sells, assigns, transfers, and conveys to StemSpine, or shall have caused its
Affiliates to sell, assign, transfer and convey to StemSpine, all right, title,
and interest in and to Seller’s Patent.

 

4.2.          Assignment of Additional Rights. Upon the Effective Date, Seller
hereby also sells, assigns, transfers, and conveys to StemSpine, or shall have
caused its Affiliates to sell, assign, transfer and convey to StemSpine, all
right, title and interest in and to all:

 



 2 

 

 

4.2.1.          inventions, invention disclosures, and discoveries described in
the Seller’s Patent to the extent that such inventions, invention disclosures
and discoveries could be claimed in any of the Seller’s Patent; and

 

4.2.2.          causes of action (whether known or unknown or whether currently
pending, filed, or otherwise) and other enforcement rights under, or on account
of, any of the Seller’s Patent, including, without limitation, all causes of
action and other enforcement rights for (i) damages, (ii) injunctive relief, and
(iii) any other remedies of any kind for past, current and future infringement,
and (iv) rights to collect royalties or other payments under or on account of
any of the Seller’s Patent and/or any of the foregoing.

 

4.2.3.          nothing in the above is meant to imply or infer that any other
issued patents or pending patent applications are transferred under this
Agreement other than those that are related to the Seller’s Patent through
terminal disclaimer.

 

5.            FEES AND ROYALTIES

 

5.1.          Progress Payments for Autologous Cells. In the event StemSpine
determines at its sole discretion to pursue the technology via use of autologous
cells, StemSpine shall pay the following fees to Seller, subject to the
limitations set forth in Section 5.5 below:

 

5.1.1.          One hundred thousand dollars ($100,000.00), payable at the
option of StemSpine in cash or CELZ Stock at a discount of 30% of the CELZ Stock
Market Price upon the signing agreement with a university for the initiation of
an IRB clinical trial.

 

5.1.2.          Two hundred thousand dollars ($200,000), payable at the option
of StemSpine in cash or CELZ stock at a discount of 30% of the CELZ Stock Market
Price upon completion of the IRB clinical trial.

 

5.2.          Progress Payments for Allogenic Cells. In the event StemSpine
determines at its sole discretion to pursue the technology via use of alloginic
cells, StemSpine shall pay the following fees to Seller, subject to the
limitations set forth in Section 5.5 below:

 

5.2.1.          One hundred thousand dollars ($100,000.00), payable at the
option of StemSpine in cash or CELZ Stock at a discount of 30% of the CELZ Stock
Market Price upon the filing for IND with the FDA.

 

5.2.2.          Two hundred thousand dollars ($200,000), payable at the option
of StemSpine in cash or CELZ stock at a discount of 30% of the CELZ Stock Market
Price upon the dosing of the first patient in Phase 1-2 clinical trial.

 

5.2.3.          Four hundred thousand dollars ($400,000), payable at the option
of StemSpine in cash or CELZ stock at a discount of 30% of the CELZ Stock Market
Price upon the dosing of the first patient in Phase 3 clinical trial.

 



 3 

 

 

5.3.          Basic Royalty Payments.

 

5.3.1.          Basic Royalty. Except as provided in Section 5.5 below, for a
period of five (5) years commencing on the date the first sale of Products (the
“Royalty Period”), StemSpine shall pay to Seller a royalty payment of 5% of the
Gross Sales of the Products (the “Basic Royalty”). At the option of StemSpine,
the Basic Royalty payments can be satisfied in cash or CELZ Stock at a discount
of 30% of the CELZ Stock Market Price determined as of the commencement of the
Royalty Period and at the end of each 12 months thereafter during the Royalty
Period.

 

5.3.2.          Gross Sales. The term “Gross Sales” as the term is used in this
Agreement, shall mean the gross invoiced amount from sales of Products. All
Basic Royalties shall accrue upon the sale of the Products regardless of the
time of collection by StemSpine. For purposes of this Agreement, a Product shall
be considered “sold” upon the date when such Product is billed, invoiced,
shipped or paid for, whichever event occurs first. If StemSpine sells any
Products to any party affiliated with it, or in any way directly or indirectly
related to or under the common control with StemSpine, at a price less than the
regular price charged to other parties, the royalties payable to Seller shall be
computed on the basis of the regular price charged to other parties.

 

5.3.3.          Accounting. Not later than thirty (30) days after each calendar
quarter during the Royalty Period and so long as the Basic Royalty is payable
under this Agreement, StemSpine shall furnish to Seller a full, complete and
accurate statement specifying by customer, the number of units sold, and the
gross sales amount for each of the Products sold during the preceding calendar
quarter. Each quarterly statement shall be accompanied by payment of the Basic
Royalty amounts due Seller under this Agreement, as shown on the statement.
Statements shall be provided for each period described in this Section
regardless of whether any Products have been sold during such period. The
receipt or acceptance by Seller of any royalty statement furnished pursuant to
this Agreement, or the receipt or acceptance of any royalty payment made
hereunder, shall not prevent Seller from later contesting the validity or
accuracy of such statement.

 

5.4.          Transaction Royalty Payments. Except as provided in Section 5.5
below, in the event of the licensing or sale of Seller’s Patent, or any portion
thereof, to a party which is not an Affiliate of StemSpine (a “Third Party
Transaction”), StemSpine shall pay to Seller a royalty payment of 50% of the
sale price or ongoing payments generated from the Third Party Transaction,
including any sublicenses granted by third-party licensee or purchaser (the
“Transaction Royalty”). At the option of StemSpine, the Transaction Royalty
payments can be satisfied in cash or CELZ Stock at a discount of 30% of the CELZ
Stock Market Price determined as of the Third Party Transaction. StemSpine shall
notify Seller of any Third Party Transaction not less than ten (10) business
days prior to entering into any binding agreement (the “Transaction Notice
Period”) and shall furnish information reasonably required to determine the
amount of the Transaction Royalty. During the Transaction Notice Period, the
Seller shall have the right to object to the proposed transaction, in which
event StemSpine shall not enter into the Third Party Transaction. Seller shall
not unreasonably object to any Third Party Transaction.

 

5.5.          Limitation on Payments. Notwithstanding the requirement for
payments under Sections 5.1, 5.2, 5.3, or 5.4, the aggregate amount of payments
payable under such sections shall not exceed $2,500,000, and once StemSpine has
paid such amount, it shall have no further obligation for any payments under
Sections 5.1, 5.2, 5.3, or 5.4.

 



 4 

 

 

6.             REPORTS, AUDITS, AND PAYMENTS

 

6.1.          Maintenance of Records. StemSpine shall keep, and shall require
its Affiliates and Sublicensees to keep, accurate and correct records of all
Products manufactured, used, sold, offered for sale, and imported and Sublicense
fees received under this Agreement. Such records shall be retained by StemSpine
for at least five (5) years following a given reporting period.

 

6.2.          Audit Costs. All records shall be available during normal business
hours for inspection at the expense of Seller by Seller’s Internal Audit
Department or by a Certified Public Accountant selected by Seller and in
compliance with the other terms of this Agreement for the sole purpose of
verifying reports and payments or other compliance issues. Such inspector shall
not disclose to Seller any information other than information relating to the
accuracy of reports and payments made under this Agreement or other compliance
issues. In the event that any such inspection shows an under reporting and
underpayment in excess of five percent (5%) for any twelve-month (12-month)
period, then StemSpine shall pay the cost of the audit as well as any additional
sum that would have been payable to Seller had StemSpine reported correctly,
plus an interest charge at a rate of ten percent (10%) per year. Such interest
shall be calculated from the date the correct payment was due to Seller up to
the date when such payment is actually made by StemSpine. For underpayment not
in excess of five percent (5%) for any twelve (12)-month period, StemSpine shall
pay the difference within thirty (30) days without interest charge or inspection
cost.

 

6.3.          Payments.

 

6.3.1.          U.S. Funds. All fees, reimbursements and royalties due Seller
shall be paid in United States dollars and shall be delivered by wire transfer
from a U.S. bank.

 

6.3.2.          Late Payments. In the event fees or royalties payable under this
Section 6 are not received by Seller when due, StemSpine shall pay to Seller
interest charges at a rate of ten percent (10%) per year. Such interest shall be
calculated from the date payment was due until actually received by Seller.

 

6.3.3.          Taxes. Taxes imposed by any governmental agency on any payments
to be made to Seller by StemSpine hereunder shall be paid by StemSpine without
deduction from any payment due to Seller hereunder.

 

7.             ADDITIONAL OBLIGATIONS

 

7.1.          Further Cooperation. At the reasonable request of StemSpine,
Seller will execute and deliver such other instruments and do and perform such
other acts and things as may be necessary or desirable for effecting completely
the consummation of the transactions contemplated hereby, including, without
limitation, execution, acknowledgment, and recordation of other such papers, and
using commercially reasonable efforts to obtain the same from the respective
inventors, as necessary or desirable for fully perfecting and conveying unto
StemSpine the benefit of the transactions contemplated hereby. To the extent any
attorney-client privilege or the attorney work-product doctrine applies to any
portion of the Prosecution Files, Seller will ensure that it is not disclosed to
any third party unless (a) disclosure is ordered by a court of competent
jurisdiction, after all appropriate appeals to prevent disclosure have been
exhausted, and (b) Seller gave StemSpine prompt notice upon learning that any
third party sought or intended to seek a court order requiring the disclosure of
any such portion of the Prosecution Files. In addition, Seller will continue to
prosecute, maintain, and defend the Seller’s Patents at its sole expense until
the Effective Date. To the extent that any conception and reduction to practice
information is not provided as part of the Deliverables, Seller shall promptly
respond to StemSpine’s requests for any such additional information that may
exist, if needed by StemSpine in connection with the prosecution and enforcement
of the Patents.

 



 5 

 

 

7.2.          Payment of Fees. Seller will pay any maintenance fees, annuities,
and the like due or payable on the Patents until the Effective Date. Seller
hereby gives StemSpine power-of-attorney to (a) execute documents in the name of
Seller in order to effectuate the recordation of the transfers of any portion of
the Patents in an governmental filing office in the world and (b) instruct legal
counsel to take steps to pay maintenance fees and annuities that Seller declines
to pay and to make filings on behalf of Seller prior to the Effective Date and
otherwise preserve the assets through the Effective Date. Such power-of-attorney
is irrevocable and coupled with an interest.

 

7.3.          Conduct. Seller shall not engage in any act or conduct, or omit to
perform any necessary act, the result of which would invalidate any portion of
any of Seller’s Patents or render any portion of them unenforceable.

 

8.             REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to StemSpine as follows that as of the
Effective Date:

 

8.1.          Authority. Seller is a company duly formed, validly existing, and
in good standing under the laws of the jurisdiction of its formation. Seller has
the full power and authority and has obtained all third party consents,
approvals, and/or other authorizations required to enter into this Agreement and
to carry out its obligations hereunder, including, without limitation, the
assignment and transfer of the Assigned Patent Rights to StemSpine.

 

8.2.          Title and Contest. Seller or its Affiliate owns all right, title,
and interest to the Assigned Patent Rights, including, without limitation, all
right, title, and interest to sue for infringement of the Seller’s Patent.
Seller and its Affiliates have obtained and properly recorded previously
executed assignments for the Seller’s Patent as necessary to fully perfect its
rights and title therein in accordance with governing law and regulations in
each respective jurisdiction. The Seller’s Patent is free and clear of (a) any
restrictions and encumbrances including without limitation any pledge, charge,
hypothecation, liens, claim, mortgage, security interest, license, covenant not
to sue, or other restrictions and encumbrances, (collectively “Restrictions and
Encumbrances”) and (b) any agreement to create any Restrictions and
Encumbrances. There are no existing binding contracts, agreements, options,
commitments, proposals, bids, offers, or rights with, to, or in any person to
acquire any of the Seller’s Patent.

 

8.3.          No Existing Licenses. After the Effective Date, none of Seller or
its Affiliates, any prior owner, or any inventor will retain any rights or
interest in the Seller’s Patent. Prior to the Effective Date, Seller has not
granted any licenses or rights in the Seller’s Patent.

 

8.4.          Validity and Enforceability. The Seller’s Patent has never been
found invalid, unpatentable, or unenforceable for any reason in a final decision
in any administrative, arbitration, judicial or other proceeding. Seller has not
generated, or authorized the preparation of, any correspondence, filings or
other documents pursuant to which Seller has (i) put a third party on notice of
actual or potential infringement of any of the Seller’s Patent, (ii) formally
invited any third party to enter into a license under the Seller’s Patent, or
(iii) initiated any enforcement action with respect to the Seller’s Patent.

 



 6 

 

 

8.5.          Other Actions. Seller has no knowledge of any materials related to
any actions, suits, investigations, claims, or proceedings threatened, pending,
or, to Seller's knowledge, in progress relating in any way to the Seller’s
Patent.

 

8.6.          Conduct. There is no obligation imposed by a standards-setting
organization on Seller or StemSpine to license any of the Patents on particular
terms or conditions.

 

8.7.          Fees. All maintenance fees, annuities, and the like due or payable
on Seller’s Patent have been timely paid. For the avoidance of doubt, such
timely payment includes payment of any maintenance fees for which the fee is
payable (e.g., the fee payment window opens) even if the surcharge date or final
deadline for payment of such fee would be in the future.

 

9.             MISCELLANEOUS

 

9.1.          Disclaimer of Representations and Warranties. NEITHER PARTY MAKES
ANY REPRESENTATION OR WARRANTY EXCEPT FOR THEIR RESPECTIVE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 8, AND EACH PARTY DISCLAIMS ALL IMPLIED
WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

9.2.          Limitation of Liability. EXCEPT IN THE EVENT OF BREACH OF ANY OF
THE REPRESENTATIONS AND WARRANTIES BY SELLER SET FORTH IN SECTION 8, NEITHER
PARTY’S TOTAL LIABILITY UNDER THIS AGREEMENT WILL EXCEED THE PURCHASE PRICE SET
FORTH IN SECTION 5. THE PARTIES ACKNOWLEDGE THAT THE LIMITATIONS ON POTENTIAL
LIABILITIES SET FORTH IN THIS SECTION 9.2 WERE AN ESSENTIAL ELEMENT IN SETTING
CONSIDERATION UNDER THIS AGREEMENT.

 

9.3.          Limitation on Consequential Damages. NEITHER PARTY WILL HAVE ANY
OBLIGATION OR LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER
ACTIVE, PASSIVE OR IMPUTED), REPRESENTATION, STRICT LIABILITY OR PRODUCT
LIABILITY), FOR COVER OR FOR ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL,
MULTIPLIED, PUNITIVE, SPECIAL, OR EXEMPLARY DAMAGES OR LOSS OF REVENUE, PROFIT,
SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS AGREEMENT, EVEN IF
A PARTY OR ITS REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THE PARTIES ACKNOWLEDGE THAT THESE EXCLUSIONS OF POTENTIAL DAMAGES WERE
AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.

 

9.4.          Compliance With Laws. Notwithstanding anything contained in this
Agreement to the contrary, the obligations of the parties with respect to the
consummation of the transactions contemplated by this Agreement shall be subject
to all laws, present and future, of any government having jurisdiction over the
parties and this transaction, and to orders, regulations, directions or requests
of any such government.

 



 7 

 

 

9.5.          Confidentiality of Terms. The parties hereto will keep the terms
and existence of this Agreement and the identities of the parties hereto and
their Affiliates confidential and will not now or hereafter divulge any of such
information to any third party except (a) with the prior written consent of the
other party; (b) as otherwise may be required by law or legal process,
including, without limitation, in confidence to legal and financial advisors in
their capacity of advising a party in such matters; (c) during the course of
litigation, so long as the disclosure of such terms and conditions is restricted
in the same manner as is the confidential information of other litigating
parties; (d) in confidence to its legal counsel, accountants, insurers,
indemnitors, indemnitees, banks and financing sources and their advisors solely
in connection with complying with its obligations under this Agreement; (e) by
StemSpine, in order to perfect StemSpine’s interest in the Assigned Patent
Rights with any governmental agency (including, without limitation, recording
assignment in any governmental patent office); (f) by StemSpine, in the course
of any legal proceeding to support any claim or defense; (g) to inform either
party’s existing licensees or prospective licensees of the Seller’s assignment
to StemSpine of the Seller’s Patent (provided that Seller shall not identify
StemSpine); or (h) to enforce StemSpine’s right, title, and interest in and to
the Assigned Patent Rights; provided that, in (b) and (c) above, (i) to the
extent permitted by law, the disclosing party will use all legitimate and legal
means available to minimize the disclosure to third parties, including, without
limitation, seeking a confidential treatment request or protective order
whenever appropriate or available; and (ii) the disclosing party will provide
the other party with at least ten (10) calendar days’ prior written notice of
such disclosure. Notwithstanding the foregoing, Seller hereby grants StemSpine
the right to cause CELZ to file a report on Form 8-K with the Securities and
Exchange Commission disclosing the material terms of the Agreement and to file
this Agreement as an exhibit to this report or any subsequent filing.

 

9.6.          Governing Law; Venue/Jurisdiction. This Agreement will be
interpreted, construed, and enforced in all respects in accordance with the laws
of the State of Nevada, without reference to its choice of law principles to the
contrary. Seller irrevocably consents to the jurisdiction and venue of the
courts identified in the preceding sentence in connection with any action, suit,
proceeding, or claim arising under or by reason of this Agreement.

 

9.7.          Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given pursuant to this Agreement must
be in writing (including electronic format) and will be deemed by the parties to
have been received (i) upon delivery in person (including by reputable express
courier service) at the address set forth below; (ii) upon delivery by facsimile
(as verified by a printout showing satisfactory transmission) at the facsimile
number designated below (if sent on a business day during normal business hours
where such notice is to be received and if not, on the first business day
following such delivery where such notice is to be received); (iii) upon
delivery by electronic mail (as verified by a printout showing satisfactory
transmission) at the electronic mail address set forth below (if sent on a
business day during normal business hours where such notice is to be received
and if not, on the first business day following such delivery where such notice
is to be received); or (iv) upon three business days after mailing with the
United States Postal Service if mailed from and to a location within the
continental United States by registered or certified mail, return receipt
requested, addressed to the address set forth below. Any party hereto may from
time to time change its physical or electronic address or facsimile number for
notices by giving notice of such changed address or number to the other party in
accordance with this section.

 



 8 

 

 

If to StemSpine at:   StemSpine, LLC     2819 Camino Del Mar, Unit #13     Del
Mar, CA 92014     Attention:  Donald Dickerson, Manager     Email
Address:  coo@creativemedicalhealth.com       With a copy (which will not
constitute notice) to:  

 

Ronald N. Vance, Esq.

    Vance, Higley & Associates, P.C.     1656 Reunion Avenue, Suite 250    
South Jordan, UT  84095     Facsimile No.  (801) 446-8803     Email
Address:  ron@vancelaw.us       If to Seller at:   Creative Medical Health, Inc.
    2007 W Peoria Ave     Phoenix, AZ 85029     Attention:  Timothy Warbington,
CEO     Email Address:  timwarbington@yahoo.com

 

9.8.          Relationship of Parties. The parties hereto are independent
contractors. Nothing in this Agreement will be construed to create a
partnership, joint venture, franchise, fiduciary, employment or agency
relationship between the parties. Neither party has any express or implied
authority to assume or create any obligations on behalf of the other or to bind
the other to any contract, agreement or undertaking with any third party.

 

9.9.          Remedies. Seller’s sole and exclusive remedy in the event of any
claim, dispute, or controversy under this Agreement will be the recovery of
money damages, subject to the disclaimer and limitations set forth in this
Agreement, including, without limitation, those in Sections 9.1 through 9.3.

 

9.10.         Severability. If any provision of this Agreement is found to be
invalid or unenforceable, then the remainder of this Agreement will have full
force and effect, and the invalid or unenforceable provision will be modified,
or partially enforced, to the maximum extent permitted to effectuate the
original objective.

 

9.11.         Waiver. Failure by either party to enforce any term of this
Agreement will not be deemed a waiver of future enforcement of that or any other
term in this Agreement or any other agreement that may be in place between the
parties.

 

9.12.         Agreement Non-Transferable. The Seller may not assign or otherwise
transfer this Agreement, or any rights or obligations under this Agreement, to
any third party without the prior written consent of StemSpine.

 



 9 

 

 

9.13.         Miscellaneous. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and merges and
supersedes all prior agreements, understandings, negotiations, and discussions.
Neither of the parties will be bound by any conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof
other than as expressly provided herein. The section headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement. This Agreement is not intended to
confer any right or benefit on any third party (including, but not limited to,
any employee or beneficiary of any party), and no action may be commenced or
prosecuted against a party by any third party claiming as a third-party
beneficiary of this Agreement or any of the transactions contemplated by this
Agreement. No oral explanation or oral information by either party hereto will
alter the meaning or interpretation of this Agreement. No amendments or
modifications will be effective unless in a writing signed by authorized
representatives of both parties. The terms and conditions of this Agreement will
prevail notwithstanding any different, conflicting or additional terms and
conditions that may appear on any letter, email or other communication or other
writing not expressly incorporated into this Agreement.

 

9.14.         Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, and all of which together constitute one
and the same instrument.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Patent Purchase Agreement as of the execution date set forth below.

 

  StemSpine, LLC       Date:  May 17, 2017 By: /s/ Donald Dickerson     Donald
Dickerson, Manager         Creative Medical Health, Inc.       Date:  May 17,
2017 By: /s/ Timothy Warbington     Timothy Warbington, CEO

 

Creative Medical Technology Holdings, Inc. hereby agrees to furnish the stock
consideration under Sections 3.2, 5.1, 5.2, 5.3, and 5.4, of this Agreement upon
the direction of StemSpine, and subject to compliance with applicable state and
federal securities laws.

 

  Creative Medical Technology Holdings, Inc.       Date:  May 17, 2017 By: /s/
Timothy Warbington     Timothy Warbington, CEO

 



 10 

